FILED
                            NOT FOR PUBLICATION                             AUG 11 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MICHAEL KAYE,                                    No. 08-56919

              Plaintiff - Appellant,             D.C. No. 3:07-cv-00921-WQH-
                                                 WMC
  v.

BOARD OF TRUSTEES OF THE SAN                     MEMORANDUM *
DIEGO COUNTY PUBLIC LAW
LIBRARY; ROBERT RIGER,
individually and in his official capacity as
Director of the San Diego County Public
Law Library; SAN DIEGO COUNTY
PUBLIC LAW LIBRARY, a local public
agency,

              Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                       Argued and Submitted August 2, 2011
                               Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: REINHARDT and BERZON, Circuit Judges, and KENNELLY, District
Judge.**

       Michael Kaye appeals pro se from the district court’s entry of summary

judgment in favor of his former employer, the San Diego County Public Law Library,

and its director and Board of Trustees. He also appeals from the district court’s denial

of his motion to alter or amend the judgment under Fed. R. Civ. P. 59(e) or 60(a). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       The district court properly entered summary judgment for the defendants on

Kaye’s federal due process claims. According to a state statute, Kaye served at the

“pleasure” of the library board. Cal. Bus. & Prof. Code § 6345. Even if this statute is

not determinative, Kaye has presented no evidence upon which a reasonable factfinder

could conclude that the library made “an express or an implied in fact promise for

some form of continued employment absent cause for firing,” Walker v. Northern San

Diego County Hospital District, 135 Cal. App. 3d 896, 905 (1982). That the Library

routinely provided hearings for discharged employees does not suffice to demonstrate

such a promise. Kaye therefore had no constitutionally protected property interest in

his job.




       **
            The Honorable Matthew F. Kennelly, U.S. District Judge for the
Northern District of Illinois, sitting by designation.

                                           2
      By declining to exercise supplemental jurisdiction over Kaye’s state claims, the

district court effectively dismissed those claims. As the California Court of Appeal

subsequently found, nothing would have prevented the state trial court from assuming

jurisdiction over Kaye’s remaining claims had he amended his complaint to include

them. Kaye v. Board of Trustees, No. D055268, 2010 WL 2978082, at *9-11 (Cal.

App. July 31, 2010, as modified on denial of rehearing, Aug. 25, 2010). Under these

circumstances, although a remand would, as almost always, have been preferable, the

district court did not abuse its discretion by declining to remand Kaye’s state claims

rather than dismissing them. Brown v. Lucky Stores, Inc., 246 F.3d 1182, 1189 (9th

Cir. 2001). Nor did the district court abuse its discretion by denying Kaye’s motion

to alter or amend the judgment under Fed. R. Civ. P. 59(e) or 60(a), because Kaye

identified no proper ground for such relief. See Sch. Dist. No. 1J, Multnomah Cnty.,

Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993); Blanton v. Anzalone, 813

F.2d 1574, 1577 (9th Cir. 1987).

      The parties’ requests for judicial notice are granted.

      AFFIRMED.




                                          3